84894: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-23952: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84894


Short Caption:SKINNER (RODERICK) VS. THE SECOND JUD. DIST. CT.Court:Supreme Court


Related Case(s):66666, 66666-COA, 79981, 79981-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - CR140644Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerRoderick Stephen Skinner
					In Proper Person
				


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of WashoeJennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/23/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/20/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


06/20/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (Exhibits attached) (SC)22-19466




06/20/2022MotionFiled Proper Person Motion to Waive Filing Fees for Petition for Writ of Mandamus. (SC)22-19468




07/12/2022Order/ProceduralFiled Order. On June 20, 2022, petitioner filed a motion to proceed in forma pauperis.  The motion is denied, as the filing fee was waived upon filing of the petition.  (SC)22-21859




07/29/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-23952





Combined Case View